DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
	Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-8, 10-19 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Bookbinder et al. (US 2013/0224492).
Bookbinder et al. discloses a glass article formed by a combination of ion exchange and heat treatment.  See the abstract.  The best teaching of Bookbinder et al. can be found in the step 3 glass in Figure 8.  The Step 3 glass article has a stress profile that anticipates the glass article recited in instant claims 1, 2, 4, 5, 8, 10 and 12 with the exception of the limitation DOC1 ≥ 0.2t:

    PNG
    media_image1.png
    656
    937
    media_image1.png
    Greyscale

The glass article of Figure 8 does not have a DOC1 that extends to a depth of 0.2t or greater, or 0.2t to 0.35t (claims 1 and 7).  However Bookbinder et al. disclose that the glass may have a DOC as high as 100 µm and a thickness as small as 0.05 mm which results in overlapping ranges of DOC in terms of thickness.  See paragraphs [0021] and [0027].  
It would have been obvious to have created the stress profile of Figure 8, step 3 in a thinner glass such that DOC1 is greater than 0.2t because Bookbinder suggests a glass having a thickness as thin as 0.05 mm.
As to claim 3, the Step 3 glass has a maximum of negative curvature at about 150 MPa, which corresponds to a value divided by t2 of (Maximum Curvature = 150 MPa)/(t = 650 µm = 0.650 mm)2 =) 360 MPa/mm2.   360 MPa/mm2 falls within the claimed range.

Further as to claims 8 and 12, the glass article of step 3 in figure 8 has areas of positive and negative curvature and an inflection point:

    PNG
    media_image2.png
    651
    967
    media_image2.png
    Greyscale

As to claim 11, the step 3 glass in Figure 8 has a central tension of 100 MPa which corresponds to a CT/(t)1/2 value of 100 MPa/(0.650 mm)1/2, or 124 MPa/(mm)1/2.
Further as to claim 13 and 14, the examiner calculates that the surface spike of the stress profile of the Step 3 glass has a slope m3 = |(725 MPa – 200 MPa)/(0 µm – 8 µm)| = 70 MPa/µm.
The glass employed in the Step 3 glass example of Figure 8 has a composition that anticipates the composition recited in instant claim 15.  See paragraph [0050].
As to claims 16 and 17, Bookbinder et al. provides glass compositions suitable for the inventive process.  See paragraphs [0038]-[0040].  These other inventive glasses have prima facie obviousness.  See MPEP 2144.05.  
Claims 18 and 19 are rendered obvious by the Step 3 glass because the glass is a rod and is symmetrically ion exchange strengthened from all sides.  Id.
As to claim 34, Bookbinder et al. discloses that the glass is useful as a cover glass in electronic devices in paragraph [0024].

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim 9 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 5 of prior U.S. Patent No. 10,611,681 (‘681). This is a statutory double patenting rejection.  When the limitations of the independent claims are considered in combination with the limitations of 

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-8, 10-19 and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,611,681 (‘681). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1-20 of the ‘681 patent completely encompass all of the limitations of instant claims 1-8, 10-19 and 34.

Response to Arguments
Applicant's arguments filed 4 January 2022 have been fully considered but they are not persuasive. 
Applicants argue:
Prima facie obviousness has not been established, however, because the Office Action's analysis lacks an articulated reasoning with some rational underpinning to support its conclusion of obviousness. 

The examiner respectfully disagrees.  One of ordinary skill in the art is not an automaton, and can combine different portions of a reference.  It would have been obvious to have worked 
Applicants argue that it would not have been obvious to have provided a glass that is 50 microns thick such that the glass has a depth of compression of at least 50 microns.  The examiner agrees, and the examiner never asserted such.
Applicants argue that it would not have been obvious to have provided a deeper depth of layer of the glass in Figure 8 without altering other characteristics of the stress profile.  However, Bookbinder provides ample guidance on the different processing parameters and how they alter the resultant stress profile.  Bookbinder et al. employs a three-step process.  In the first step, the glass is ion exchanged with a first cation that fixes the starting depth of layer.  See paragraph [0044].  Bookbinder et al. expressly teaches that the depth of layer may be established at any desirable level during this step.  Id.  
The second step is a heat treatment that relaxes the stress and diffuses the ions deeper into the glass.  This step creates a local maximum in the stress profile.  See paragraph [0045].
The last step is another ion exchange step that creates a local maximum at the surface of the glass is performed for a shorter period.
Operating within these parameters, one of ordinary skill in the art recognizes that a deeper depth of compression can be achieved in the initial step.
The examiner acknowledges that some adjustment to the slopes around the interior local maxima may occur, but it is believed that such changes would not alter the slopes beyond the claimed qualitative slope relationships or be so large as to make the slopes fall outside the broadly claimed ranges.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Sample whose telephone number is (571)272-1376. The examiner can normally be reached Monday to Friday 7AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 


/David Sample/Primary Examiner, Art Unit 1784